Citation Nr: 1501758	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss and tinnitus.

3.  Entitlement to restoration of a 50 percent rating for bilateral sensorineural hearing loss, to include consideration of whether the reduction to 40 percent effective December 1, 2009 was proper.   

4.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1958 to March 1967.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In October 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  Additional evidence was received at the Board hearing, which was accompanied by waiver.   38 C.F.R. §§ 19.9, 20.1304(c) (2014).  A transcript of the hearing is of record.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Symptoms of psoriasis were manifested and treated during service, and psoriasis and psoriasiform dermatitis were diagnosed during service and at service separation.

2.  Symptoms of psoriasis continued to recur after service.  

3.  The Veteran has a current diagnosis of psoriasis.  

4.  Vertigo was manifested and treated during service and noted at service separation.   

5.  Vertigo continued to recur after service separation.

6.  The Veteran has current vertigo.  

7.  In a March 2005 rating decision, the RO increased the disability rating for bilateral sensorineural hearing loss to 50 percent effective from November 9, 2004, based on an exceptional pattern of hearing impairment bilaterally under 38 C.F.R. § 4.86(a) with an average decibel loss of 101+ for the left ear and an average decibel loss of 76 percent in the right ear, and speech recognition scores of 80 percent for the right ear and 24 percent for the left ear.

8.  Following a November 2008 VA audiology examination, in a February 2009 proposed rating decision, the RO proposed to reduce the rating for bilateral sensorineural hearing loss from 50 percent to 40 percent.
 
9.  In a September 2009 rating decision, the RO implemented the reduction to 40 percent disabling for the service-connected bilateral sensorineural hearing loss disability, effective December 1, 2009, on the basis of an exceptional hearing pattern in both ears with an average decibel loss of 83 for the left ear with a speech discrimination score of 56 percent and an average decibel loss of 78 for the right ear with a speech discrimination score of 72 percent.  

10.  The 50 percent disability rating for the service-connected bilateral sensorineural hearing loss disability was in effect for more than five years.
 
11.  There was no sustained improvement in the service-connected bilateral sensorineural hearing loss disability demonstrated that is reasonably certain to be maintained under the ordinary conditions of life. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for psoriasis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for vertigo are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for restoration of a 50 percent rating for bilateral sensorineural hearing loss, effective December 1, 2009, have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the present case, the Board is granting service connection for psoriasis and vertigo, as well as restoring the 50 percent disability rating for the service-connected bilateral sensorineural hearing loss disability.  Given the favorable outcome of these appeal, which is a full grant of the benefits sought, the appeals have been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Also, the Veteran is remanding the issue of a TDIU for further development; therefore, no further discussion regarding VCAA notice or assistance duties is required at this time with respect to that issue.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with psoriasis and benign positional paroxysmal vertigo, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Psoriasis

The Veteran contends that symptoms of current psoriasis were initially manifested and treated during service, and have recurred since that time.  He seeks service connection for psoriasis on this basis.    

As a preliminary matter, the Board notes that the RO has adjudicated this issue as entitlement to service connection for "sceriosis;" however, the spelling of the claimed condition was a typographical error.  At the Board hearing, it was clarified that the Veteran sought disability compensation benefits for a skin disorder referred to as psoriasis.  Psoriasis is defined as a common, chronic squamous dermatosis with polygenic inheritance and a fluctuating course.  Principal histological findings are Munro microabscesses and spongiform pustules; also seen are rounded, circumscribed, erythematous, dry, scaling patches of various sizes, covered by grayish white or silvery white, umbilicated, and lamellar scales, usually on extensor surfaces, nails, scalp, genitalia, and the lumbosacral region.  Central clearing and coalescence of the lesions produce lesions of diverse shapes, including annular or circinate, discoid or nummular, figurate, and gyrate.  See Dorland's Illustrated Medical Dictionary 1538 (30th ed. 2003). 

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether psoriasis symptoms had their onset during service, and have recurred since that time.  Service treatment records first show treatment on several occasions for skin lesions on the penis from March 1961 to May 1961.  Service medical examiners initially were not certain of the etiology of the symptoms and opined that they were likely attributable to either psoriasis or lichen planus; however, in August 1962, the Veteran underwent further examination at the dermatology clinic with a provisional diagnosis of chronic dermatitis of the skin of the penis (psoriasis vs. lichen planus), and the examining service medical provider wrote that the Veteran then had lesions on the finger and toenails which may support the diagnosis of psoriasis.  See August 1962 service dermatology clinic record.  In December 1962, the Veteran was again treated for pruritic lichenoid lesions on the penis and extremities.  At the January 1967 service separation examination, the service medical examiner noted that the Veteran had "psoriasis of nails and penis," which did not exist prior to service (EPTS).  The Veteran was then referred to the dermatology service to obtain clearance for service separation, and, in February 1967, the service medical examiner diagnosed psoriasiform dermatitis of the scalp, genitalia, and nails, which had been "known since 1961."  

At the Board hearing, the Veteran credibly reported that the same skin symptoms recurred after service and appeared on various locations on the body.  An April 1973 medical history report notes that the Veteran had infrequent psoriasis on the penis and elbows, which is consistent with the hearing testimony that skin symptoms continued to recur after service.  Recently, the Veteran's treating dermatologist wrote that the Veteran currently has significant psoriasis affecting approximately 20 percent of his body with a history of psoriasis vulgaris, which was first diagnosed in the military.  See November 2014 letter from the private dermatologist.  Because the Veteran was treated for skin lesions during service and diagnosed with psoriasis and psoriasiform dermatitis at service separation, presented credible hearing testimony that the same symptoms have recurred since that time, and the private treating dermatologist has considered an accurate medical history of skin symptoms and believes that the current psoriasis was initially manifested during service, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for psoriasis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection Analysis for Vertigo

The Veteran contends that the current vertigo had its onset during service and has recurred since that time.  He alternatively contends that vertigo was caused or aggravated by the service-connected bilateral sensorineural hearing loss and/or tinnitus. 

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether current vertigo had its onset during service, and has recurred since that time.  During service, the Veteran twice complained of intermittent dizziness in March 1961.  On the January 1967 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had dizziness or fainting spells, and it was noted that the Veteran had dizzy spells associated with hyperventilation syndrome.  

At the Board hearing, the Veteran credibly testified that he continued to experience intermittent vertigo after service.  The June 2001 VA ear disease examination report notes the Veteran's report of intermittent vertigo that was episodic in nature and had been going on for many years, which is consistent with the Board hearing testimony.  After considering the reported symptomatology, the June 2001 VA ear disease examiner diagnosed benign positional paroxysmal vertigo.  

Benign recurrent positional vertigo, also known as benign paroxysmal positional vertigo, is defined as "recurrent brief periods of positional vertigo and nystagmus occurring when the head is placed in certain positions such as with one ear down.  It is due to otolithiasis that causes exaggerated movement of the endolymph."  See Dorland's Illustrated Medical Dictionary 2051 (32nd ed. 2012).  The Board notes that vertigo is a condition capable of lay diagnosis, and symptoms of benign positional paroxysmal vertigo are capable of lay observation.  See 38 C.F.R. § 4.87, Diagnostic Code 6204 (noting that a 10 percent rating is warranted for peripheral vestibular disorders with occasional dizziness, and a 30 percent evaluation will be assigned with dizziness and occasional staggering).

The Board has considered the negative February 2010 VA medical opinion that vertigo was less likely as not caused by or a result of in-service treatment for dizziness; however, the medical opinion is of limited probative value because the VA medical examiner did not consider evidence of recurrence of intermittent dizziness since service when rendering the medical opinion.  Such incomplete factual assumption significantly diminishes the probative value of the opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for vertigo have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board granted service connection for vertigo based on evidence that symptoms of current vertigo had their onset during service and have recurred since service; therefore, the other potential theory for entitlement to service connection advanced 

in connection with the appeal (i.e., secondary service connection) is rendered moot and was not discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Restoration of Rating for Hearing Loss Analysis

In a July 2001 rating decision, the RO granted service connection for bilateral sensorineural hearing loss due to acoustic trauma with a 30 percent rating effective from November 9, 2000 (the date of receipt of the reopened claim).  The rating was provided under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100, and was based on examination findings showing 72 percent speech discrimination and a decibel loss of 73 for the right ear and 68 percent speech discrimination and a decibel loss of 81 for the left ear. 

In a March 2005 rating decision, the RO increased the disability rating for bilateral sensorineural hearing loss to 50 percent effective from November 9, 2004, based on the results of the February 2005 VA audiology examination, which showed an exceptional pattern of hearing impairment bilaterally under 38 C.F.R. § 4.86(a) with an average decibel loss of 101+ for the left ear and an average decibel loss of 76 percent in the right ear.  Speech recognition scores were 80 percent for the right ear and 24 percent for the left ear.     

In February 2009, the RO proposed to reduce the rating for the bilateral hearing loss disability from 50 percent to 40 percent.  In support of the proposed reduction, the RO cited the findings of the November 2008 VA audiology examination report, which showed an exceptional pattern of hearing impairment for both ears under 38 C.F.R. § 4.86(a) with an average decibel loss of 81 for the left ear and an average decibel loss of 78 for the right ear.  Speech recognition scores were 
88 percent for the right ear and 82 percent for the left ear.  The Veteran was notified of the proposed reduction in February 2009, and given 60 days to respond.  Although the Veteran initially responded by requesting a RO hearing, he later agreed to report for a new VA audiology examination in lieu of the hearing.  See June 2009 VA Form 119.  

In a September 2009 rating decision, the RO decreased the rating for bilateral sensorineural hearing loss to 40 percent effective from December 1, 2009.  The RO cited the August 2009 VA audiology examination findings showing an exceptional hearing pattern in both ears with an average decibel loss of 83 for the left ear with a speech discrimination score of 56 percent and an average decibel loss of 78 for the right ear with a speech discrimination score of 72 percent.  The Veteran filed a timely notice of disagreement with the reduction in November 2009, and filed a timely substantive appeal (VA Form 9) in March 2012.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2014).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the RO took final action to reduce the disability rating in the September 2009 rating decision, in which the disability rating for bilateral sensorineural hearing loss was reduced from 50 to percent to 40 percent, effective December 1, 2009.  The Veteran was notified of such action by letter dated October 2009.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 50 to 40 percent disability for the bilateral sensorineural hearing loss.  The Veteran does not contend otherwise.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a) (2014).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. 
§ 3.344 (2014); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

In this case, the 50 percent rating for bilateral sensorineural hearing loss had not been in effect for five years or more at the time that the RO initially proposed to reduce the rating to 40 percent; however, as of December 1, 2009 (i.e., the date that the rating was reduced to 40 percent), the 50 percent disability rating for the service-connected bilateral sensorineural hearing loss disability had been in effect for more than five years (i.e., from November 9, 2004 to December 1, 2009).  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply.  

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).  

The question of whether a disability has improved involves consideration of the applicable rating criteria.  For the rating period at issue, the bilateral hearing loss disability was rated under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is evaluated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

At the November 2008 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
70
80
80
80
LEFT
50
70
80
85
90

Pure tone threshold averages were 78 dB for the right ear and 81 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment, the audiometric results from the November 2008 VA audiology examination reveal Level VII hearing acuity in the right ear (with a pure tone threshold average of  78 dB and speech discrimination score of 88 percent) and Level VII hearing acuity in the left ear (with a pure tone threshold average of  
81 dB and speech discrimination score of 82 percent).  The Roman numeral designation under Table VIa, as compared to Table VI, resulted in the higher numeral for both ears.  According to Table VII under DC 6100, a 40 percent disability rating is warranted for the level of hearing impairment demonstrated at the November 2008 VA audiology examination.  38 C.F.R. § 4.85.  

At the August 2009 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
50
75
75
80
80
LEFT
55
70
75
90
95

Pure tone threshold averages were 78 dB for the right ear and 83 dB for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 56 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the August 2009 VA audiology examination reveal Level VII hearing acuity for the right ear (with a pure tone threshold average of 78 and speech discrimination score of 72) and Level VIII hearing acuity for the left ear (with a pure tone threshold average of 83 dB and speech discrimination score of 56 percent).  As compared to Table VI, Table VIa results in the higher Roman numerical designation for the right ear, and the same Roman numerical designation for the left ear.  According to Table VII under Diagnostic Code 6100, a 40 percent disability rating is warranted for the level of hearing impairment demonstrated at the August 2009 VA audiology examination.  38 C.F.R. § 4.85.  

After review of the above evidence, the Board finds that a sustained improvement of the bilateral sensorineural hearing loss has not been demonstrated, and it is not reasonably certain that the improvement will be maintained under the ordinary conditions of life; therefore, the rating reduction was not proper.  As explained above, the audiometric results from the November 2008 and August 2009 VA audiology examinations show a level of hearing impairment consistent with a 40 percent rating under DC 6100, which would suggest improvement of the bilateral sensorineural hearing loss disability since the February 2005 VA audiology examination; however, the August 2009 VA audiology examination was performed only nine months after the November 2008 VA audiology examination, and showed that there had been some worsening of hearing loss bilaterally since the November 2008 VA medical examination (e.g., the speech recognition score for the right ear decreased from 88 percent to 72 percent and the speech recognition score for the left ear decreased from 82 percent to 56 percent).  This evidence shows some fluctuation regarding the severity of bilateral hearing impairment for a period of less than 12 months and weighs against finding that sustained improvement was clearly demonstrated at the time of the rating reduction.

Also, at the August 2009 VA audiology examination, the Veteran reported difficulty hearing alarms and the ringing of a cellular phone, and stated that he did not hear anything without use of the hearing aids.  At the Board hearing, the Veteran testified that the bilateral hearing loss disability had progressively worsened over the years, and had not improved in 2009 when the rating was reduced to 40 percent.  He testified that he understood less words of conversation, and was unable to hear anything when two people were talking.  The Veteran's testimony regarding his difficulty hearing under the ordinary conditions of daily life is consistent with other evidence of record and is deemed credible.  See, e.g., February 2009 VA audiology note (noting that the Veteran demonstrated a significant functional impairment in communication during activities of daily living, and the effects of the hearing impairment necessitate amplification to permit active participation in medical treatment); see September 2009 VA audiology note (noting that the Veteran complained of difficulty hearing with hearing aids).  At the February 2005 VA audiology examination, the results of which served as the basis for the 50 percent rating for bilateral sensorineural hearing loss, the Veteran similarly reported difficulty hearing the television without increasing the volume and frequently missing portions of conversations; therefore, this evidence shows no improvement in the ability to hear under the ordinary conditions of daily life and further weighs against finding that sustained improvement was demonstrated at the time of the rating reduction.

In sum, the evidence does not show, by a preponderance of the evidence, that improvement in the bilateral sensorineural hearing loss disability has occurred.  Under these circumstances, the Board cannot conclude that the weight of the evidence shows a material improvement in the bilateral hearing loss disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 
38 C.F.R. § 3.344; Brown, 5 Vet. App. at 413.  Accordingly, the reduction of the disability rating for bilateral sensorineural hearing loss to 40 percent effective from December 1, 2009 was improper, and restoration of the 50 percent rating for the bilateral sensorineural hearing loss disability is warranted.

ORDER

Service connection for psoriasis is granted.

Service connection for vertigo, diagnosed as benign positional paroxysmal vertigo, is granted. 

The reduction of a 50 percent rating for the service-connected bilateral sensorineural hearing loss was not proper, and restoration of the 50 percent rating from December 1, 2009 is granted.   



REMAND

TDIU

The issue of entitlement to a TDIU is remanded for updated VA treatment records and a VA medical examination.  The Veteran is now service connected for psoriasis and vertigo; however, no VA medical examination has been performed to assess the functional impairment of either disability.  The Board also notes that the last VA audiology examination assessing the severity of bilateral hearing loss and tinnitus was performed in August 2009, and the most recent VA treatment records are dated in September 2009.  A determination as to entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all the Veteran's service-connected disabilities.  For these reasons, a remand is needed.   

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Brooksville Community-Based Outpatient Clinic in Brooksville, Florida, that pertain to any medical treatment received by the Veteran from September 2009 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate VA medical examinations to assess the current nature and severity of: (1) bilateral sensorineural hearing loss; (2) tinnitus; 
(3) residuals of fracture of the tenth rib; (4) psoriasis; and (5) vertigo.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report.  

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and functional impairment the Veteran has manifested since June 2009 that are attributable to each service-connected disability.  

3.  Thereafter, the issue of entitlement to a TDIU should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


